 



Exhibit 10.5

AMENDMENT TO
WACKENHUT CORRECTIONS CORPORATION
SENIOR OFFICER RETIREMENT PLAN

     WHEREAS, Wackenhut Corrections Corporation, n/k/a The Geo Group, Inc., a
Florida corporation, (the “Corporation”) previously adopted the Wackenhut
Corrections Corporation Senior Officer Retirement Plan (the “Plan”); and

     WHEREAS, the Corporation reserved the right to amend the Plan at any time.

     NOW, THEREFORE, the Plan is amended as follows:

     1. Section 1.1 is hereby amended by deleting the text therein and replacing
it with the following text:



      “1.1 GEO. The Geo Group, Inc., a Florida corporation.

     2. Section 1.2 is hereby amended by deleting the text therein and replacing
it with the following text:



      “1.2 Employer. GEO.

     3. All references to “WCC” in the Plan not otherwise amended pursuant to 1
and 2 above, are hereby deleted and replaced with “The Geo Group”.

     4. All references to “Wackenhut Corrections Corporation” in the Plan not
otherwise amended pursuant to 1 and 2 above, are hereby deleted and replaced
with “The Geo Group, Inc.”

     5. Section 1.5 is hereby amended by deleting the first sentence and
replacing it with the following text:



      “1.5. Disability. A situation where a Participant, by reason of a physical
or mental impairment that can be expected to result in death or be expected to
last for a continuous period of not less than 12 months: (a) is unable to engage
in any substantial gainful activity, or (b) is receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
sponsored by the Employer.

     6. Section 4.2 is hereby amended by deleting the text therein in its
entirety and replacing it with the following text:



      “4.2. Early Retirement. If a Participant (i) has at least twenty (20)
years of service with the Employer and is at least age 55, he or she may elect
to retire and commence the payment of Benefits at any time before age 65, but
the amount of the Benefits otherwise payable to the Participant shall be reduced
by a factor of

 



--------------------------------------------------------------------------------



 



      4% for each year (or fraction thereof) that the commencement of the
Participant’s Benefit is before Normal Retirement Age. The Benefit Calculation
provided in Sections 3.1 or 3.3 would be made using an estimated amount of
social security which would be payable to the Participant at age 65. The
following is an example of the Benefit Computation.         Example         An
Executive retires early at age 62 with twenty-two (22) years of service. His FAS
is $200,000 and his estimated social security entitled at age 65 is $14,400
annually.

                 
1.8% x 22 x $200,000
    =     $ 79,200  
Less estimated Social Security
            -144400  
 
             
Benefit that is payable at age 65
          $ 64,800  
Early retirement factor 100% -3(4%)
    =       x 88 %
Annual Benefit payable at age 62
          $ 57,024  
 
             
Monthly payment for life
          $ 4,752”  
 
             



     4.2.1. Terminated Vested. If a Participant is at least age 55 and has at
least ten (10) years of service with the Employer, he or she may elect to
terminate employment at any time before 65, and be eligible to commence the
payment of Benefits at Normal Retirement Age based on his or her years of
service at termination of employment and determined under the applicable Benefit
Formula provided in either Section 3.1 or 3.3 and subject to the optional forms
of payment in Sections 4.1.1, 4.1.2 and 4.1.3 above.

     7. Section 5.1 is hereby amended by deleting the text therein in its
entirety and replacing it with the following text:



      “5.1 The Committee. The Plan will be administered by the GEO Corporate
Retirement Committee (the Committee) comprised of the Chairman of the Board of
Directors, the President, the Chief Financial Officer, the Vice President, Human
Resources and the General Counsel of GEO.”

     8. NOW, THEREFORE, officers of the Corporation are hereby authorized and
empowered to make those additional changes necessary to the Plan to bring the
Plan into compliance with the provisions of the American Jobs Creation Act of
2004 and new Code Section 409A.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the 10th day of
February, 2005.

            THE GEO GROUP, INC.
      By:   /s/ John J. Bulfin         Name:   John J. Bulfin        Title:  
Senior Vice President and
General Counsel     

 